DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election of Group I, claims 1-11 in the reply filed on 01/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2019 has been considered by the examiner.  

Claim Objections
Claim 1 is objected to because of the following informalities: Please amend line 7 to add an “and” after the semicolon. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a low viscous phase” and “a high viscous phase” wherein the terms “low viscous” and “high viscous” are relative terms which renders the claim indefinite.  The terms “low viscous” and “high viscous” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification provides no guidance as to what is considered a “low viscous phase” and what is considered a “high viscous phase”. Claims 2-11 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of the independent claim 1. Examiner notes that claim 4 also recites the terms “low viscous” and “high viscous” and thus should be addressed when addressing independent claim 1. 
Claim 2 recites the limitation "the immobilized immobilizing agent" in lines 4-5 and 8.  Although there is sufficient antecedence for “the immobilizing agent”, there is not sufficient antecedent basis for “the immobilized immobilizing agent”. Specifically, claim 1 recites an immobilizing agent “at least partially immobilizing a fluidic sample”. This 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-3, 6-8, and 9-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Santiago et al..
Regarding claim 1, Santiago discloses a method of handling a fluid sample in a sample separation device (method of handling a sample including an analyte in an isotachophoresis assay device [abstract]), the method comprising:
at least partially immobilizing the fluidic sample by an immobilizing agent inhibiting spatial broadening of the fluidic sample (the sample is at least partially immobilized by interacting with a gel region whereby the analyte mobility decreases by interacting with the gel matrix “immobilizing agent” [Para. 0069-0070-0073; Figs. 4A-4D; Note: spatial broadening is inhibited by fractionating and concentrating the bands as shown in Fig. 4D]), the method comprising triggering an immobilizing phase transition of the immobilizing agent for immobilizing the fluid sample, the immobilizing phase transition being from one of the group consisting of a liquid phase, a gaseous phase, and a low viscous phase, into one of the group consisting of a solid phase, a gel phase, and a high viscous phase (a buffer including an acrylamide/bisacrylamide monomer, a cross-linker and a photoinitiator is added to the column as a mixture “liquid” or “low viscous phase” and an exposure using a polymerizing light causes the gel to polymerize into a “gel phase” or “high viscous phase” [Paras. 0070-0073; Fig. 4A-4D]); and
subsequently at least partially releasing the fluidic sample from the immobilizing agent (the sample/analyte is partially immobilized by interacting with the polymer gel and is “released” as it flows along the column and separates into distinct analyte fragments as the electric field is applied across the column [Paras. 0070-0073; Figs. 4A-4D]).
Regarding claim 2, Santiago further discloses wherein the method comprises at least one of the following features: triggering the release by applying a release force triggering migration or diffusion of at least part of the fluidic sample out of or through the immobilized immobilization agent; and triggering the releasing by applying an electric release force triggering migration or diffusion of at least part of the fluidic sample out of or through the immobilized immobilization agent (the sample/analyte is partially immobilized by interacting with the polymer gel and is “released” as it flows along the column and separates into distinct analyte fragments by application of the electric field across the column [Paras. 0070-0073; Figs. 4A-4D]).
Regarding claim 3, Santiago further discloses wherein the immobilizing comprises embedding at least part of the fluidic sample in the immobilizing agent and/or enclosing at least part of the fluidic sample by the immobilizing agent (the fluidic sample is embedded and enclosed by the immobilizing agent as it flows into the column where the polymer gel is positioned [see Figs. 4C-4D]).
Regarding claim 6, Santiago further discloses wherein the method comprises shielding the immobilized fluid sample with regard to a medium in an environment of the immobilizing agent by immobilizing the fluid sample and shielding the immobilized fluidic sample with regard to a medium in an environment of the immobilizing agent by immobilizing the fluidic sample, wherein the method comprises contacting the fluidic sample with the medium by releasing the fluidic sample from the immobilizing agent (when the sample is introduced into the polymer gel matrix the sample is “shielded” from the normal fluid flow “medium” and is then reintroduced to the medium after the analyte 
Regarding claim 7, Santiago further discloses wherein the fluidic sample is a biological sample (various biological samples are disclosed as example analytes including RNA, DNA, or proteins [Para. 0039]).
Regarding claim 8, Santiago further discloses wherein the method comprises separating the fluidic sample after the releasing (the analyte mobilities are slowed as they enter the polymer gel and are “at least partially immobilized” by the polymer gel wherein the analytes are “released” from the polymer gel and separated into distinct analyte bands as the analyte passes along the gel matrix by application of the electric field [Paras. 0068-0073; Figs. 4A-4D]). 
Regarding claims 9-10, Santiago further discloses wherein the immobilizing agent comprises a first constituent and a second constituent being configured so that the immobilizing agent is immobilized by an interaction between the first constituent and the second constituent, of instant claim 9, and wherein the first constituent and the second constituent are a polymerizable substance and a cross-linking agent, of instant claim 10 (the polymerized gel is formed by mixing acrylamide/bisacrylamide monomer “first constituent” and “polymerizable substance” with a cross-linker “second constituent” and “cross-linking agent [Para. 0070]).
Regarding claim 11, Santiago further discloses wherein the method comprises at least one of the following features: providing a separation medium for separating the fluidic sample on a carrier, supplying the fluidic sample to the separation medium, and after the immobilization and releasing, separating the fluidic sample by the separation .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago, as applied to claim 1 above, and further in view of Allen et al. (.
Regarding claims 4-5, Santiago discloses the limitations of claim 1 as discussed previously. 
Santiago is silent on the immobilizing agent disintegrating and thus fails to expressly teach “wherein the method comprises triggering a disintegrating phase transition of the immobilizing agent from one of the group consisting of a solid phase, a gel phase, and a high viscous phase, into one of the group consisting of a liquid phase, a gaseous phase, and a low viscous phase”, of instant claim 4, and “wherein a disintegrating phase change for disintegrating the immobilizing agent is inverse to an immobilizing phase change of the immobilizing agent for immobilizing the fluidic sample”, of instant claim 5. Santiago also fails to teach wherein
Allen discloses a cell isolation device for capturing biological compounds for separation/analysis [abstract] wherein the biological compound is captured in an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polymer gel disclosed by Santiago to instead use a alginate hydrogel because Allen teaches that a alginate hydrogel can be cross-linked by the addition of calcium and then interacts/binds with the compound of interest and is then dissolved by addition of a chelating agent to allow the compound of interest to transport downstream for further processing [Paras. 0075, 0126]. The selection of a known material (i.e., a known gel material for microfluidic separation), which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Furthermore, the simple substitution of one known element for another (i.e., one cross-linked gel matrix for another) is likely to be obvious when predictable results are achieved (i.e., separation of biological compounds) [MPEP § 2143(B)]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buie et al. (US 2017/0218355 A1) disclose the use of an alginate hydrogel made from calcium chloride and sodium alginate that is used in a microfludic device to separate compounds using electrophoresis. Burns et al. (US 2003/0116437 Falk-Jordan et al. (US 8277761 B2) disclose a microfluidic device with a gel filled transport path.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOSHUA L ALLEN/Examiner, Art Unit 1795